APPLICATION FOR REHEARING
No 101. Decided Jan 23, 1942
BY THE COURT:
This matter is before this Court upon application for rehearing submitted by counsel for plaintiff-appellant.
We have carefully studied counsel’s brief and are frank to say that it presents interesting questions. It is based upon the view that the. original action being for divorce and alimony that the Court had no equity jurisdiction permitting him to appoint a trustee or custodian to care for the fund. The cases that counsel cite are specificially confined to applications for alimony and we believe can be distinguished from the action of Judge Risinger.
At the time the order was made the defendant in the case was dead. The fund sought by her as an increase to her alimony was in the hands of an administrator of her deceased ex-husband who was bound to distribute the same to the next of kin of the decedent unless it was appropriated for the benefit of the widow.
A fund was in the possession of the administrator of the deceased husband, a part of which the court awarded to the widow as increased alimony. The Court found that under the particular circumstances it would be dangerous to intrust this fund to the widow and with her consent and acquiescence, not only then .but for a period of years, it was held in the custody of the defendant, Hiestand. Its preservation called for a custodian who would hold it under the order of the Court. What else could the Court do if, in his judgment, it was inadvisable to intrust the fund to the widow? He might possibly have reposed it in the custody of the Clerk, but that would have made no difference in'the result. The Court did the common sense thing by securing it for the future use of the widow.
All the arguments advanced by counsel in his application for rehearing were advanced and considered in the *551original opinion and in that opinion all the cases now cited by counsel were considered.
The Court hopes that an effort upon the part of counsel will be made to secure a speedy settlement of the matters involved in this case. It would be unfortunate if, on account of controversies which are not necessary to the determination of the main question, the widow, who is entitled to her money, be further deprived of its ¡prompt payment.
Application for rehearing denied.
ÍGEIGER. PJ., BARNES & HORNBECK, JJ., concur.